Name: Commission Regulation (EEC) No 659/92 of 16 March 1992 fixing for the 1991/92 marketing year the average world market price and the indicative yield for linseed
 Type: Regulation
 Subject Matter: farming systems;  prices;  plant product
 Date Published: nan

 No L 70/16 Official Journal of the European Communities 17. 3. 92 COMMISSION REGULATION (EEC) No 659192 of 16 March 1992 fixing for the 1991/92 marketing year the average world market price and the indicative yield for linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (3); Whereas Article 4 of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (4), as last amended by Regulation (EEC) No 3633/91 (% provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representa ­ tive period ; Whereas the most representative period for the marketing of Community linseed may be taken to be that from 2 September 1991 to 7 February 1992 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a production figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regula ­ tion (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 (1 ) of Regulation (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homo ­ geneous production areas ; whereas, on the basis of those results, the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1991/92 marketing year, the average world market price for linseed shall be ECU 13,025 per 100 kilograms. Article 2 For the 1991 /92 marketing year, the indicative yields for linseed and the relevant production zones shall be as specified in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 15. 3 . 1976, p. 29. (2) OJ No L 377, 31 . 12. 1987, p. 46. (3) OJ No L 199, 24. 7. 1976, p. 1 . (&lt;) OJ No L 201 , 27. 7. 1976, p. 14. 0 OJ No L 344, 14. 12. 1991 , p. 45. 17. 3. 92 Official Journal of the European Communities No L 70/17 ANNEX Indicative yields (kilograms per hectare) and relevant production areas I. FIBRE FLAX Retted but not de-seeded Other Area 1 : 1 368 1 623 The following Dutch areas : IJsselmeerpolders, Droogmakerijen Noord Holland and Noordelijk Kleigebied Area II : 1 262 1 493 1 . Other areas of the Netherlands 2. The following Belgian communes : Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumen), Gistel, Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenburg, Sint-Gillis-Waas (only Meerdonk), Sint-Laureins, Veurne and Zuienkerke Area III : 1 081 1 272 1 . Other areas of Belgium 2. The following French areas :  the department of Nord,  the arrondissements of Bethune, Lens, Calais, St Omer and the canton of Marquise in the department of Pas-de-Calais,  the arrondissements of Saint-Quentin and Vervins in the department of Aisne,  the arrondissement of Charleville-MÃ ©ziÃ ¨res in the department of Ardennes Area IV : 1 200 1 424 1 . The Federal Republic of Germany 2. United Kingdom Area V : 936 1 108 The following French areas :  the arrondissements of Arras, Boulogne-sur-Mer with the exception of the canton of Marquise, Montreuil in the department of Pas-de-Calais,  the department of Somme,  the arrondissements of Beauvais, Clermont and Compiegne in the department of Oise Area VI : 1 080 1 195 The following French areas :  the arrondissements of Rethel, Sedan, Vouziers, in the department of Ardennes,  the arrondissements of Laon, Soissons, Chateau-Thierry in the depart ­ ment of Aisne,  the department of Marne,  the arrondissement of Senlis in the department of Oise,  the departments of Seine-et-Marne, Essonne, Yvelines, Val-d'Oise, Hauts-de-Seine, Seine-St-Denis, Val-de-Marne, Eure-et-Loir, Loir-et Cher and Sarthe,  the arrondissements of AlenÃ §on and Mortagne-au-Perche in the department of Orne Area VII : 968 1 170 Other areas of France Area VIII : 631 934 Other areas of the Community No L 70/18 Official Journal of the European Communities 17. 3. 92 II. SEED FLAX Area I : The Netherlands and Belgium Area II : Ireland Area III : United Kingdom Area IV : The Federal Republic of Germany Area V : France Area VI : Italy Area VII : Other areas of the Community 2 364 2 066 1 773 1 161 1 593 1 062 491